

Exhibit 10.1
Supplemental Agreement No. 1
Dated 1 November 2014
To DRILLSHIP CONTRACT dated 27 September, 2012


By and between
ALPHA ADMIRAL COMPANY (the “Buyer”)
and
DAEWOO SHIPBUILDING & MARINE ENGINEERING CO., LTD. (“Builder”)
(together, the “Parties” and each individually, a “Party”)


WHEREAS
A.
The Builder and the Buyer are parties to that certain Drillship Contract dated
27 September 2012 (the “Contract”) for the construction and sale of one (1)
Deepwater Drillship with Hull No. 3619.

B.
The Parties now desire to amend the Contract through this Supplemental Agreement
No. 1 as set forth below.

NOW, in consideration of the premises and for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, IT IS HEREBY AGREED
AS FOLLOWS:
1.
This Supplemental Agreement No. 1 is supplemental to the Contract and shall be
considered an integral part thereof. Unless otherwise defined in this
Supplemental Agreement No. 1, words and expressions defined in the Contract
shall have the same meaning when used in this Supplemental Agreement.

2.
Article VII.2.(a) of the Contract is deleted in its entirety and shall be
replaced with the following:

The DRILLSHIP shall be DELIVERED safely afloat by BUILDER to BUYER at a berth in
the SHIPYARD on or before 30th September 2015, except that, in the event of
delays in the construction of the DRILLSHIP or any performance required under
this CONTRACT due to causes which under the terms of this CONTRACT permit
postponement of the date for DELIVERY, the aforementioned date for DELIVERY of
the DRILLSHIP shall be postponed accordingly. The aforementioned date, or such
later date to which the requirement of DELIVERY is postponed pursuant to such
terms, is herein called the “DELIVERY DATE”.
3.
BUYER further agrees that, no later than 30 November 2014, BUYER will pay to
BUILDER USD$50,000,000.00 ( “INTERIM PAYMENT 1”). On 30 June 2015, BUYER will
then pay to BUILDER an additional USD$25,000,000.00 (“INTERIM PAYMENT 2”). The
Parties agree that the CONTRACT PRICE shall be reduced by INTERIM PAYMENT 1 and
INTERIM PAYMENT 2 such that, at the DELIVERY DATE, PAYMENT MILESTONE 2 shall be
reduced to USD$293,900,000.00. Accordingly, Article II.3(b) of the Contract
shall be amended such that the phrase “Three Hundred Sixty Eight Million Nine
Hundred Thousand (USD 368,900,000.00)” shall be deleted in its entirety and
replaced with “Two Hundred Ninety Three Million Nine Hundred Thousand (USD
293,900,000.00)”.


1

--------------------------------------------------------------------------------



4.
The Parties agree that the DELIVERY DATE set forth in Clause 2, above, reflects
an agreement by the Parties that the DRILLSHIP is to be delivered 6 months after
its original delivery date of 31 March 2015 (“ORIGINAL DELIVERY DATE”). At the
DELIVERY DATE, BUYER shall pay an amount equal to USD$ 2,731,625 (the
“ADDITIONAL AMOUNT”), which shall be calculated as the interest on PAYMENT
MILESTONE 2 (as amended by Clause 3, above) for 3 months at an interest rate of
3.5% per annum plus an extension of the Letter of Credit set forth in Exhibit A
to the Contract. This ADDITIONAL AMOUNT shall be in addition to the BUYER’s
payment of PAYMENT MILESTONE 2. Except as set forth in Clause 5, below, the
ADDITIONAL AMOUNT paid by BUYER shall be considered as full and final payment to
BUILDER of all of BUILDER’s costs incurred in connection with extending the
ORIGINAL DELIVERY DATE to the DELIVERY DATE as set forth in Clause 2, above.

5.
To the extent National Oilwell Varco, Aker or GE-Hydril requires BUILDER to pay
additional amounts to extend the warranty for their equipment installed on the
DRILLSHIP in connection with the amendment of the DELIVERY DATE, BUILDER shall
promptly notify BUYER of the same. In the event BUYER is unable to negotiate an
extension to such warranty with the vendor without an additional cost, BUYER
shall be responsible for the additional amounts.

6.
The existence and content of this Supplemental Agreement No. 1 shall remain
strictly private and confidential to the Parties and their advisors and shall
not be disclosed by either Party to any third party (except any financier of the
Drillship or its advisers) absent the agreement of the other Party, save by
compulsion of law or regulatory authority.

7.
Each Party hereto confirms that its respective obligations under, arising out of
or in connection with, the Contract shall continue in full force and effect as
amended by this Supplement Agreement No. 1.

8.
This Supplemental Agreement No. 1 shall be governed by and construed in
accordance with the laws of England and any dispute arising under this
Supplemental Agreement No. 1 shall be submitted to arbitration in accordance
with Article XIII (DISPUTES AND ARBITRATION) of the Contract.

9.
This Supplemental Agreement No. 1 may be executed by each of the Parties hereto
on any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed signature page of this Supplemental Agreement No. 1 in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of an executed original counterpart of this Supplemental Agreement
No. 1, although the original signature pages shall be thereafter appended to
this Supplemental Agreement No.1.

(Signature Page Follows)

2

--------------------------------------------------------------------------------



For and on behalf of


Alpha Admiral Company


By:
/s/
Elizabeth M. Reza
Name:
 
Elizabeth M. Reza
Title:
 
Attorney-in-Fact





For and on behalf of


Daewoo Shipbuilding & Marine Engineering Co., Ltd.


By:
/s/
Jae Kwan Seo
Name:
 
Jae Kwan Seo    
Title:
 
VP-Marketing




3